Citation Nr: 0434243	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for residuals of 
cold weather injury of the right foot.

2.  Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for residuals of 
cold weather injury of the left foot.

3.  Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for residuals of 
frostbite of the right ear.

4.  Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for residuals of 
frostbite of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in June 2003.  
The veteran submitted a statement in September 2003 wherein 
he elected to have a videoconference hearing.  He 
specifically waived his right to an in-person hearing.

The veteran was scheduled for a videoconference hearing to be 
held in November 2004.  He was notified of the hearing date 
in October 2004.  The veteran submitted a statement 
indicating that he would report for his hearing in October 
2004.  Nevertheless, the veteran failed to report for his 
scheduled hearing.  The veteran has not submitted any 
evidence of good cause for his failure to report for his 
hearing and he has not requested that the hearing be 
rescheduled.  Accordingly, the veteran's request for a Board 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2003).  The Board will adjudicate the veteran's case based 
on the evidence of record.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in December 2004.  The 
motion was granted that same month.




FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of cold injury of his feet was denied by a rating decision 
dated in December 1983.  The veteran failed to perfect an 
appeal.

2.  The veteran's request to reopen his claim of service 
connection for residuals of cold injury of his feet was 
received on January 31, 2002.  

3.  The veteran submitted a cold protocol injury examination 
worksheet in March 2002.

4.  The veteran submitted a request to add a claim of service 
connection for residuals of frostbite of the ears in June 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 31, 
2002, for service connection for residuals of cold weather 
injury of the right foot have not been met.  38 U.S.C.A. §§ 
5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an effective date prior to January 31, 
2002, for service connection for residuals of cold weather 
injury of the left foot have not been met.  38 U.S.C.A. §§ 
5110, 7105; 38 C.F.R. § 3.400.

3.  The criteria for an effective date prior to January 31, 
2002, for service connection for residuals of frostbite of 
the right ear have not been met.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. § 3.400.

4.  The criteria for an effective date prior to January 31, 
2002, for service connection for residuals of frostbite of 
the left ear have not been met.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from February 1943 to March 
1946.  He submitted his original claim of entitlement to 
service connection for, inter alia, residuals of frostbite in 
May 1983.  At the time the veteran identified the condition 
as involving residuals of frostbite and poor circulation of 
his feet and legs.  The veteran did not mention any problems 
with his ears.

The veteran submitted a statement with his claim wherein he 
described in detail the events he felt supported his claim 
for the several conditions claimed and the circumstances of 
the onset of the claimed injury or disease.  In regard to his 
frostbite the veteran said he had "self-doctored" and did 
not indicate any source of medical evidence that would 
support his claim.

The RO wrote to the veteran in May 1983 and requested that he 
provide evidence of treatment for his claimed conditions or 
identify the source of records and authorize the RO to obtain 
them on his behalf.  The letter informed the veteran that he 
needed to have evidence to show that he had received 
treatment for his claimed condition since service.  

The veteran was notified that there was a problem in 
obtaining his service medical records (SMRs) in August 1983.  
The veteran was asked to provide specific information 
regarding his military units and dates of treatment.

The RO requested records from Eriesede Clinic in regard to 
treatment for pulmonary diseases and a hearing condition.  A 
response from the Eriesede Clinic said that the veteran was 
seen in 1975 and x-rays taken were normal.  He was treated 
for hypertension since that time.  Records were received from 
the Cleveland Clinic in September 1983.  They pertained to 
treatment provided to the veteran for cardiac-related 
symptoms from October to November 1977.

VA treatment records for the period from April 1983 to May 
1983 did not reflect any treatment for residuals of cold 
injuries in service.

Daily sick reports were received from the National Personnel 
Records Center (NPRC) in November 1983.  The sick reports 
reflect that the veteran was seen on one occasion in January 
1945 and returned to duty.  A second entry shows that the 
veteran was seen once in November 1945 and returned to duty.  
The sick reports do not indicate why the veteran was seen.

The veteran's claim was denied in December 1983.  The basis 
for the denial was that there was no evidence of any medical 
treatment for residuals of frostbite since service.  The 
treatment records obtained were unrelated to the claimed 
condition and the sick reports did not indicate what 
condition was treated in service.

The veteran was provided notice of the rating decision in 
April 1984.  He did not perfect an appeal.

The veteran's request to reopen his claim for service 
connection for residuals of frostbite of the feet was 
received at the RO on January 31, 2002.  The RO wrote to the 
veteran in February 2002 and informed him of the 
evidence/information needed to establish service connection.  
The RO also informed the veteran that his claim for service 
connection for residuals of frostbite was previously denied 
and had become final.  The veteran was informed that he 
needed to submit new and material evidence to reopen his 
claim.

The veteran completed a Cold Injury Protocol Examination 
worksheet that was received at the RO on March 12, 2002.  The 
veteran provided the details of when he felt that his feet 
were frostbitten in service.  The veteran also mentioned 
frostbite of his ears for the first time.  He said that he 
had received treatment for his ears and feet from Drs. 
Scannon and Baker.  He did not indicate when he had received 
the treatment.  

Records were requested from S. Baker, D.P.M., for treatment 
provided from 1990 to 1991.  A response was received in April 
2002 that reported there were no records retained from 1990 
to 1991.

VA treatment records for the period from July 2001 to 
February 2002 did not show any treatment specifically for 
residuals of cold injuries.  However, the veteran was noted 
to have decreased hair growth pattern on his extremities.  

The veteran was afforded a VA cold injury examination in May 
2002.  The veteran's history of exposure to cold in service 
was noted.  The veteran also provided a history of symptoms 
but there was no mention of any period of treatment by a 
physician or other source.  The examiner identified current 
residuals consistent with cold exposure of the feet and 
related those residuals to the veteran's exposure to cold in 
service.

Associated with the claims file is a Report of Contact for 
June 18, 2002.  The RO contacted the veteran and inquired if 
Dr. Scannon's records were pertinent to the claim for 
residuals of cold injuries of both feet.  The veteran advised 
that Dr. Scannon's records pertained to treatment for his 
ears.  The veteran said that he wanted to add his ears to his 
claim for residuals of exposure to cold.  A second Report of 
Contact, dated June 19, 2002, noted that the veteran said he 
would send records on his feet and ears.

The RO wrote to the veteran in June 2002 and asked that he 
provide the records regarding his feet and ears that were 
discussed in a telephone conversation.  It was also noted 
that the veteran wanted to add his ears to his claim for 
service connection for residuals of exposure to cold.

The veteran submitted a statement in June 2002 wherein he 
said that he wanted to include frostbite of his ears to his 
claim.  He also submitted copies of private notes from his 
time in service that he said he created at the time.  The 
notes generally related to the veteran's duty station and 
date.  The veteran also submitted an authorization form to 
obtain records from a Dr. Rodriquez.

Records were requested from M. A. Scannon, M.D.  However, Dr. 
Scannon responded with a letter in August 2002.  He said that 
his records for the veteran had been destroyed.  He added 
that he had pathology reports available from January 1991.  
The reports showed that biopsies from the left ear revealed 
chondrodermatitis nodularis helices.  His said this was a 
form of cartilage reaction that occurred to extreme 
temperature variation.  Dr. Scannon said it was totally 
compatible with the veteran's story of frostbite in service.  

The RO attempted to obtain records from Dr. Rodriquez in July 
2002 but the request was returned.  The veteran was notified 
of the situation by telephone in September 2002.  He said 
that the records were not important as Dr. Rodriquez was only 
a referring physician.

The veteran was granted service connection for residuals of 
cold exposure of the feet in October 2002.  He was assigned 
separate 30 percent disability ratings for each foot.  The 
effective date of service connection was established as 
January 31, 2002, the date his request to reopen his claim 
for service connection was received.

The veteran was afforded a VA cold injury examination in 
November 2002.  The veteran gave a history of cold exposure 
of his ears in service.  He also related a history of biopsy 
being done in 1991 that resulted in a diagnosis of 
chondrodermatitis nodularis helices.  The examiner provided 
the same diagnosis for the veteran's ears and related the 
diagnosis to the veteran's exposure to cold in service.

The veteran was granted service connection for residuals of 
frostbite of both ears in January 2003.  The veteran was 
assigned separate 20 percent ratings for each ear.  The 
effective date for service connection was established as 
January 31, 2002, the same date as the veteran's request to 
reopen his claim for his feet.

The veteran submitted his notice of disagreement with the 
effective date for service connection, for both his feet and 
ear disabilities, in March 2003.  The veteran acknowledged 
having submitted his current claim in January 2002.  The 
veteran conceded that his claim had been denied in 1983; 
however, he felt his missing SMRs were not his fault and that 
the missing records resulted in the denial of his claim.  

The veteran's substantive appeal was received in June 2003.  
The veteran expressed additional argument in support of his 
claim.  Specifically, he said that federal records were 
obtained with his recent claim.  He said they were available 
at the time of his 1983 claim but not obtained by VA.  
Therefore, he argued that he should receive an earlier 
effective date.

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2004).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The veteran was originally denied service connection for 
residuals of frostbite of the feet in December 1983.  He 
failed to perfect an appeal of that decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2003).  As such, new and material 
evidence was required to reopen the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran 
was denied service connection for residuals of frostbite of 
the feet in December 1983 and failed to appeal that decision.  
As such, new and material evidence was required to reopen his 
claim for service connection for frostbite of the feet.

The veteran's current claim, limited to service connection 
for residuals of injury of the feet due to exposure to cold, 
was received on January 31, 2002.  He did not raise the issue 
of possible service connection for residuals of frostbite of 
the ears until he submitted the cold injury protocol 
examination worksheet that was received in March 2002.  

In regard to the feet, the veteran was afforded the earliest 
possible effective date.  His prior claim was denied in 
December 1983 and he failed to appeal.  Thus new and material 
evidence was required to reopen the claim and establish 
service connection.  The RO established the date of the claim 
to reopen as the effective date and there is no legal basis 
to establish an earlier date.  See Nelson, Leonard, Sears, 
and Lapier, supra.  

As to the effective date for service connection for the 
veteran's residual of frostbite of the left and right ears, 
there is no basis to establish an earlier effective date.  
The veteran first raised the issue of service connection for 
residuals of frostbite of the ears in March 2002.  The 
several Reports of Contact of record noted that this was a 
new issue and the veteran was informed of that fact.  
Moreover, the RO wrote to the veteran in June 2002, in 
response to the telephone conversations, and informed the 
veteran that he needed to submit a statement to add a claim 
for residuals of frostbite of the ears to the pending claim.  
The veteran submitted a statement to include his ears for 
consideration in June 2002 in recognition of this being a new 
claim and in response to the RO's letter.  

The January 31, 2002, effective date assigned is actually a 
more favorable effective date than what would normally be 
considered.  The veteran's first indication of any disability 
involving his ears was the March 2002 cold injury protocol 
examination worksheet.  Arguably the effective date for 
service connection could have been established as the date of 
receipt of the worksheet.  There is no writing of record or 
record of communication that could be considered to represent 
a claim for service connection at an earlier date.  

Finally, the Board notes that the veteran alleged that 
additional "federal" records were obtained in the 
development of his current claim and that these records led 
to the grant of service connection.  The veteran appears to 
be alleging that there was new evidence from service 
department records that allowed for the grant of his claim 
for service connection.  See Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2004).

There is no substance to the veteran's allegation.  There 
were no additional service department records associated with 
the claims file after the December 1983 rating decision.  The 
military sick reports were of record as of November 1983 and 
considered at the time of the December 1983 rating decision.  
The relevant "new" evidence that was considered in this 
case was the letter from Dr. Scannon and the results of the 
two VA examinations that attributed the veteran's current 
diagnoses of residuals of cold injury to cold exposure in 
service.  

In light of the above, there is no basis to establish an 
earlier effective date for the grant of service connection 
for the veteran's disabilities involving residuals of cold 
injury of the right and left foot or residuals of frostbite 
of the right and left ears.  The veteran's claims are denied.

As noted above the Board finds that there is no basis to 
assign an earlier effective date.  The preponderance of the 
evidence is therefore against the claims for an earlier 
effective date.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).

The RO initially wrote to the veteran in February 2002 and 
informed him of the information and/or evidence required to 
substantiate a claim for service connection.  He was also 
informed that he needed to submit new and material evidence 
to reopen his claim in regard to his feet.  He was informed 
of what the RO would do in the development of the claim, what 
he was required to do and that he should submit evidence in 
support of his claim.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in 
February 2002, further notification under the VCAA, although 
provided, was not required.  See VAOPGCPREC 8-2003; see also 
Nelson, 18 Vet. App. at 410 (Because there is no legal 
entitlement to an earlier effective date, there is no need to 
address whether section 5103(a) notice was required and 
provided).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran has submitted a letter from Dr. 
Scannon.  VA treatment records were obtained and associated 
with the claims file.  The veteran was afforded two VA 
examinations.  The veteran was also scheduled for a VA 
videoconference hearing but failed to report for the hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for residuals of cold weather injury of 
the right foot is denied.

Entitlement to an earlier effective date for the grant of 
service connection for residuals of cold weather injury of 
the left foot is denied.

Entitlement to an earlier effective date for the grant of 
service connection for residuals of frostbite of the right 
ear is denied.

Entitlement to an earlier effective date for the grant of 
service connection for residuals of frostbite of the left ear 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



